Citation Nr: 1627302	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-25 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision from the Regional Office (RO) of the Department of Veterans (VA) Nashville, Tennessee.  

This matter was remanded by the Board for additional development in December 2013.  

The Board notes that the Veteran has filed a timely notice of disagreement (NOD) in March 2016 with regards to the September 2015 RO rating decision that denied his claim for entitlement to service connection for a protruding bone of the neck.  The RO responded in April 2016 indicating its receipt of the Veteran's NOD and that it was processing this matter.  


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in this appeal, the Veteran indicated he wanted to withdraw the appeal for TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue before the Board have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or authorized representative.  38 C.F.R. § 20.204 (2015).  In November 2014, the Veteran submitted a written correspondence indicating that he was no longer pursuing the appeal concerning TDIU.  The Board notes that the Veteran's representative submitted a statement in May 2016 that continued to argue the TDIU issue.  However, the withdrawal of the appeal was made effective from the date of its receipt (November 2014) and no action was taken by the RO to make the Veteran think otherwise.

As a result of the Veteran's withdrawal of the issue of TDIU, no allegation of error of fact or law remains before the Board for consideration.  The Board does not have jurisdiction to review an appeal as to this issue, and the appeal is dismissed


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


